Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grace Kim on 27 June 2022.
The application has been amended as follows: 
Claim 1: Please change “free of dimethicone fragment” to instead recite “free of a dimethicone fragment”
Claim 17: Please change “wherein the at least one non-volatile polar hydrocarbon-based is chosen” to instead recite “wherein the at least one polar non-volatile hydrocarbon-based oil is chosen”
Claim 18: Please change “wherein the at least non-volatile polar hydrocarbon-based oil” to instead recite “wherein the at least one polar non-volatile hydrocarbon-based oil”
Claim 19: Please change “wherein the at least one non-volatile phenyl silicone is” to instead recite “wherein the at least one non-volatile phenyl silicone oil is”
Claim 25: Cancel
Claim 27: Please change “silicone, oil” to instead recite “silicone oil”
Claim 31: Please remove the period after °C
Claim 32: Please change “A process for making up and/or caring for the lips” to instead recite “A process for making up and/or caring for lips” 

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor reasonably suggest the claimed device suitable for applying the claimed composition to the lips wherein the applicator head comprises a flocked exterior and a non-flocked portion.  The affidavit shows that a device with the claimed structure results in a thin application of film to the lips compared to a conventional flocked applicator when applying the same composition.  Thus the claims are free of the prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615